Russell, J.
1. The court did not err in overruling the demurrer to the petition as amended, even though the amendment was inconsistent with some paragraphs of the petition as originally drawn.
2. The evidence upon the point of agency was conflicting; but, giving full verity to the testimony for the plaintiff on that subject, as the jury did, ■ the testimony is not subject to the construction that the defendant gave to her husband an agency so extensive as to enable him to alter or abrogate the contract that she had already made with the plaintiff. The agency must be construed as being limited by the provisions of the contract which restricted the total cost of the house in question to $3,300. The plaintiff did not show that this contract price of the house had not been paid in full; and if it was paid, the defendant can not be held liable for the purchase-price of articles which it may have been necessary for the contractor to use in order to complete the house according to the contract, unless the defendant, as owner of the house, either expressly assented to modifications of the contract which imposed upon her liability for a larger amount, or expressly authorized her agent so to do. Authority to an agent to execute in behalf of the principal a definite, specified contract does not, without morej imply or include authority in the agent to enter into independent contracts, even though, the subject-matter of the later contract be related to, or the same as, that of the contract in the execution of which the agent was empowered to act for his principal,
3. The above is peculiarly applicable where it appears, as in the present case, that the party who furnished material and supplies for the building knew the provisions of the contract under which material and supplies were furnished. Judgment reversed.
By amendment the plaintiff struck from the petition a prayer for a special judgment against the property described, and added 'a paragraph as follows: “All of the goods described in the accounts referred to in the petition or attached thereto were sold to the said Mrs. C. E. Crawley through her authorized agents, and solely on the credit of the said Mrs. Crawley, and the said Mrs. Crawley received the said goods and made use of them, and had the benefit of the same, and has not paid for the same.”
The defendant demurred generally and specially, 'both to the original petition and to the petition as amended. The demurrer was overruled. The trial resulted in a verdict against the defendant, for the amount sued for; and she moved, for a new trial, on the grounds that the verdict was contrary to law and to the evidence, and that the court erred in certain instructions to the jury. The motion was overruled. Exception was taken to each of the rulings stated.
Elkins & Wall, for plaintiff in error.
Ilaygood & Cutis, contra.